Respondent has moved this court to dismiss petitioner's petition for a writ of mandamus, asserting among other grounds that petitioner has an adequate remedy at law by way of appeal.
R.C. 119.01(A) defines "agency" to include "* * * the licensing functions of any administrative or execution officer, department, division, [or] bureau * * * of the government of the state having the authority or responsibility of issuing, suspending, revoking, or canceling licenses. * * *" The duties of the Registrar of Motor Vehicles under R.C. Chapter 4507, including R.C.4507.08(A), with respect to operator's licenses as defined by R.C. 4507.01, constitute the exercise of licensing functions within the contemplation of R.C. 119.01(A). Accordingly, the determination of petitioner's right to an operator's license, or reinstatement thereof, constitutes an "adjudication" as defined by R.C. 119.01(D), and R.C. 119.06, 119.07 and 119.12 are applicable.
Since petitioner has available the administrative and appeal remedies provided by R.C. Chapter 119, he has an adequate remedy precluding mandamus as an appropriate remedy.
Accordingly, the motion to dismiss is sustained.
Motion to dismiss sustained.
WHITESIDE, P.J., and NORRIS, J., concur. *Page 189